Citation Nr: 0617391	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1978 to June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The case later came under the jurisdiction of 
the New Orleans, Louisiana, RO.   


FINDING OF FACT

The veteran's sinusitis is manifested by no more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for sinusitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.96, Diagnostic Codes 6510-6514 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as letters 
from the RO dated in April 2004, August 2004, March 2005 and 
June 2005 provided the appellant with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The June 2005 letter specifically told the 
appellant to submit any evidence in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
later given the notice letters and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the letters.  Therefore, to decide 
the appeal would not be prejudicial error.  The Board also 
notes that because an increased rating is being denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran 
with regard to that matter.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and VA treatment records.  He failed to appear for a 
VA examination and for a hearing before a Veterans Law Judge.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  Individuals for whom an examination has been 
scheduled are required to report for the examination.  See 
38 C.F.R. § 3.326(a).  The Board has noted that some of the 
letters and notices sent to the veteran were returned, and 
efforts to verify his current address were not successful.  
However, it was the appellant's responsibility to keep the VA 
apprised of his whereabouts.  "[T]here is no burden on the 
part of the VA to turn up heaven and earth to find (an 
appellant),"  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected sinusitis.  He asserts that the disorder 
has been present for many years and has required treatment at 
VA facilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Sinusitis may be rated under Diagnostic Codes 
6510 through 6514.  

The rating criteria provide that where the disorder is 
detected by X-ray only, a noncompensable rating is warranted.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  Following radical surgery with 
chronic osteomyelitis, or when there is near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.

The Board has considered the full history of the veteran's 
service-connected sinusitis.  The veteran's service medical 
records show that he was treated on several occasions for 
allergies and nasal congestion.  A service medical record 
dated in March 1981 reflects that the diagnosis was chronic 
sinusitis by X-ray.  

Following separation from service, the veteran applied for 
disability compensation for sinusitis in July 1981.  In a 
rating decision of September 1981, the RO granted service 
connection for chronic maxillary sinusitis, and assigned a 10 
percent initial rating.  The RO reduced the rating to 
noncompensable in a decision of August 1986, but later 
increased the rating to 10 percent in a decision of July 
1997.

In December 2000, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  

The evidence obtained in connection with the current claim 
includes numerous VA medical treatment records; however, only 
a few VA outpatient medical treatment records show treatment 
for sinusitis.  The VA report of X-rays of the veteran's 
sinuses taken in March 1999 shows that there were changes of 
chronic sinusitis involving at least the right and probably 
the left maxillary antrum.  

A VA treatment record dated in March 2000 shows that the 
veteran complained of having a sinus infection and aching all 
over for two days.  Similarly, a VA treatment record dated in 
May 2000 shows that the veteran reported complaints of a 
headache with green sinus drainage for 3 to 4 days.  He 
reported that he thought he had a sinus infection.  

A VA record dated in December 2000 shows that the veteran 
reported having a sinus infection for the past two weeks with 
thick yellow discharge.  On examination, the nose had boggy 
turbinates.  The assessment was sinusitis.  Medications were 
prescribed.  A VA record dated in January 2001 shows that the 
veteran presented to urgent care with complaints of sinus 
congestion and sore throat for a week or so.  The assessment 
was acute URI [upper respiratory infection].  Medications 
were prescribed and he was instructed to rest and take 
fluids.  

A VA treatment record dated in June 2001 shows that the 
reported having a sinus infection with thick green sinus 
discharge for three days.  The assessment was sinusitis.  The 
plan included Amoxil 500 mg tid x 10 days, Beconsase nasal 
spray, and guafenesin SA 1200mg bid.  

Finally, a VA record dated in March 2002 reflects that the 
veteran reported a complaint of chronic sinusitis with a 
recent acute exacerbation.  He was given Levaquin pills.  
Sinus X-rays revealed right maxillary sinus opacification 
with mucosal thickening in the left maxillary sinus.  His 
complaints included nasal congestion, and purulent discharge.  
On examination, the turbinates were congested but there was 
no purulent discharge.  There was positive vestibulitis of 
the left nare.  A CT scan showed right maxillary mucocele and 
evidence of OMC obstruction.  The assessment was chronic 
sinusitis.  He reportedly was doing well with his current 
medications.  

After considering all of the evidence, the Board finds that 
the sinusitis is properly rated as 10 percent disabling.  The 
symptoms of the veteran's sinusitis are compatible with the 
10 percent rating criteria of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
number of sinus flare-ups noted in the VA treatment records 
was fewer than six episodes in any year, and there was no 
instance in which antibiotics were required for a prolonged 
period.  None of the records reflect more than 10 days of 
treatment with antibiotics, and there is no indication that 
any of the attacks were incapacitating and required bedrest.  
The Board finds that the disorder has not resulted in three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis.  Accordingly, the criteria for a 30 
percent rating under the rating criteria are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not recently required 
frequent hospitalizations.  In fact, it does not appear that 
the veteran has ever been hospitalized for treatment of 
sinusitis.  With respect to whether there is evidence of 
marked interference with employment, the Boards notes that 
the veteran has not presented any objective medical opinion 
that his service-connected sinusitis prevents him from 
working.  The Board notes that the assignment of a 10 percent 
rating contemplates a degree of industrial impairment, and 
there is no reason to believe that the rating schedule does 
not adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An increased disability rating for sinusitis, currently rated 
as 10 percent disabling, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


